Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS FOR DETERMINING SENSOR INSTALLATION TILT ANGLE, METHOD OF CONTROLLING IMAGE FORMING APPARATUS, AND NON-TRANSITORY RECORDING MEDIUM  --.

IN THE SPECIFICATION:
	On page 11, line 10, “a” has been changed to --  A  --.

IN THE CLAIMS:
	In claim 1, line 26, --  tables  -- has been inserted after “information”.
	In claim 1, line 27, --  table  -- has been inserted after “information” (second occurrence). 
	These changes are made to make it clear that the tilt information table associates tilt information (indicating a difference between the installation angle and the reference angle) and time difference information.

2.	The following is an examiner’s statement of reasons for allowance:
the applicant claims in claims 1-4, an image forming apparatus comprising an image forming apparatus for forming an image, a transfer belt for bearing the image on an image bearing surface such that the image moves to a first detection region and a second detection region, a sensor installed at an installation angle with respect to the image bearing surface, the sensor including a light emitting element, a first light receiving element receiving reflected light at the first detection region, a second light receiving element receiving reflected light at the second detection region, and circuitry configured to generate detected information, the detected information including a first detected information according to a quantity of light entering the first light receiving element and a second detected information according to a quantity of light entering the second light receiving element; generate time difference information according to a difference between a first time point and a second time point, the first time point being a time at which the first detected information reaches a threshold value and the second time point being a time at which the second detected information reaches a threshold value; obtain from memory one of a plurality of tilt information tables, the one of the plurality of tilt information tables being determined based on the time difference information that is generated, each of the tilt information tables associating tilt information indicating a difference between the installation angle and the reference angle with the time difference information, and determine tilt information corresponding to the time difference information that is generated using one of the plurality of tilt information tables that is obtained  which is not anticipated or rendered obvious by the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sawayama et al., Fukuhara, Ishizuka et al., Gouda, Ishida (JP), and Oba (JP) all teach sensors that are tilted from an image bearing surface but none teach the above recited patentable features to determine the tilt angle. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852